

116 S2150 IS: Spurring Small Business Innovation Act
U.S. Senate
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2150IN THE SENATE OF THE UNITED STATESJuly 17, 2019Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo establish a regional high-growth collaborative pilot program in the Small Business
			 Administration, and for other purposes.
	
 1.Short titleThis Act may be cited as the Spurring Small Business Innovation Act.
		2.Regional high-growth collaborative pilot program
 (a)DefinitionsIn this section— (1)the term Administration means the Small Business Administration;
 (2)the term Administrator means the Administrator of the Administration; (3)the term covered period means the 5-fiscal year period beginning in the first fiscal year that begins after the date of enactment of this Act;
 (4)the term eligible entity includes— (A)a nonprofit organization;
 (B)a public or nonprofit private institution of higher education; (C)a State government or any agency of a State government;
 (D)a regional entity, as described in section 21(a)(1) of the Small Business Act (15 U.S.C. 648(a)(1));
 (E)a State-chartered development, credit, or finance corporation; (F)a small business development center;
 (G)a women’s business center; (H)a veteran business outreach center;
 (I)a small business growth accelerator; (J)a small business incubator; and
 (K)a combination of entities described in subparagraphs (A) through (J); (5)the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001);
 (6)the term Office means the Office of Innovation and Technology of the Administration; (7)the term pilot program means the Regional High-Growth Collaborative Pilot Program established under subsection (b);
 (8)the term small business concern has the meaning given the term in section 3(a) of the Small Business Act (15 U.S.C. 632(a)); (9)the term small business development center has the meaning given the term in section 3(t) of the Small Business Act (15 U.S.C. 632(t));
 (10)the terms Small Business Innovation Research Program and Small Business Technology Transfer Program have the meanings given the terms in section 9(e) of the Small Business Act (15 U.S.C. 638(e)); and
 (11)the term women’s business center means a women’s business center operating pursuant to section 29 of the Small Business Act (15 U.S.C. 656).
 (b)Establishment of pilot programThere is established in the Administration, for the covered period, a Regional High-Growth Collaborative Pilot Program, the purpose of which is to provide the specialized resources that are necessary in order to start and scale small business concerns in high-growth industries.
			(c)Phases of pilot program
				(1)Phase I
 (A)In generalThe Office shall— (i)carry out a competition to establish a total of 10 entities that shall serve as regional high-growth collaboratives during the first 2 fiscal years of the covered period; and
 (ii)in carrying out the competition required under clause (i), ensure that there is established 1 regional high-growth collaborative in each of the 10 regions of the Administration, as in existence on the day before the date of enactment of this Act.
 (B)DutiesEach collaborative established under subparagraph (A) shall, during the 2-fiscal year period described in subparagraph (A)(i), establish connections between small business concerns in industries relating to technology and other entities in order to—
 (i)offer to those small business concerns— (I)access to appropriate technical and managerial resources; and
 (II)connections to the programs overseen by the Office of Entrepreneurial Development of the Administration;
 (ii)provide to those small business concerns— (I)market research relating to potential customers for the products and services offered by the small business concerns; and
 (II)other types of business training relating to technology and innovation; (iii)facilitate access to capital for those small business concerns;
 (iv)refer those small business concerns to other assistance programs, as appropriate; and (v)provide those small business concerns with assistance in preparing applications with respect to the Small Business Innovation Research Program and other similar programs.
						(C)Evaluations
 (i)In generalThe Office shall evaluate the success of each collaborative established under subparagraph (A) by analyzing, for the 2-fiscal year period described in subparagraph (A)(i)—
 (I)the number of small business concerns assisted by the collaborative; (II)the number of small business concerns assisted by the collaborative that submitted proposals under the Small Business Innovation Research Program, the Small Business Technology Transfer Program, and other similar programs;
 (III)the rates of hiring by small business concerns assisted by the collaborative; (IV)the amount of capital provided to small business concerns assisted by the collaborative;
 (V)the percentage of small business concerns assisted by the collaborative that operate in rural areas;
 (VI)the degree to which the services provided by the collaborative are geographically dispersed; (VII)the number of small business concerns created as a result of the activities carried out by the collaborative; and
 (VIII)any additional metric that the Office determines to be appropriate. (ii)Factor weightingThe Office shall—
 (I)in performing evaluations under clause (i), determine how much weight should be given to each metric described in subclauses (I) through (VIII) of that clause; and
 (II)make the determination of the Office under subclause (I) publicly available. (D)Award of funds through cooperative agreement (i)In generalThe Administrator shall enter into a cooperative agreement with each collaborative established under subparagraph (A), under which the Administrator shall award to the collaborative $300,000—
 (I)for each fiscal year in which the collaborative carries out the duties described in subparagraph (B); and
 (II)to carry out the duties described in subparagraph (B). (ii)Administrator discretionWith respect to an award under clause (i), the Administrator may distribute the award as determined appropriate by the Administrator, including by distributing the award in installments.
						(E)Relationship to phase II
 (i)Highest scoring collaborativeThe collaborative that scores the highest with respect to the evaluations performed under subparagraph (C) (referred to in this subparagraph as the highest scoring collaborative) shall—
 (I)subject to clause (ii), serve as the model with respect to how to structure the high-growth col­lab­or­a­tives established under phase II of the pilot program under paragraph (2); and
 (II)be guaranteed to receive an award under paragraph (2) for the first fiscal year in which phase II of the pilot program is in effect under that paragraph.
 (ii)Other collaborativesThe Administrator— (I)may incorporate elements from collaboratives other than the highest scoring collaborative when determining how to structure the high-growth collaboratives established under phase II of the pilot program under paragraph (2); and
 (II)if the Administrator makes an incorporation described in subclause (I), shall make the methodology regarding that incorporation publicly available.
							(2)Phase II
 (A)In generalThe Office shall enter into a total of 10 cooperative agreements, under which the Office shall make awards to eligible entities to establish, for the third, fourth, and fifth fiscal years of the covered period, 1 regional high-growth collaborative in each of the 10 regions of the Administration, as in existence on the day before the date of enactment of this Act.
 (B)ApplicationAn eligible entity that wishes to enter into a cooperative agreement under subparagraph (A) shall submit to the Office an application—
 (i)in such form and manner as the Office may require; and (ii)that contains—
 (I)a plan describing— (aa)how the eligible entity will provide the services described in clauses (i) through (v) of paragraph (1)(B) (referred to in this subparagraph as covered services);
 (bb)the means by which the eligible entity will provide covered services; (cc)the partnerships into which the eligible entity will enter in order to provide covered services;
 (dd)how the eligible entity will encourage participation by small business concerns that operate in rural areas;
 (ee)the method used by the eligible entity to tailor covered services to account for the various geographic areas and economic conditions in the region in which the eligible entity will serve as a collaborative; and
 (ff)the geographic area that the eligible entity will serve; (II)a budget for the provision of covered services by the eligible entity;
 (III)the name of the individual who will serve as executive director of the collaborative or a plan to appoint such an individual; and
 (IV)any other information that the Office determines to be necessary. (C)Amount of award (i)In generalEach award to an eligible entity under this paragraph shall be—
 (I)in an amount that is $500,000; and (II)obligated during the fiscal year in which the eligible entity receives the award.
 (ii)Matching fundsAn eligible entity to which the Office makes an award under clause (i) shall be required to match 50 percent of that award, which may be satisfied through the use of an in-kind match.
 (D)EvaluationsThe Office shall, with respect to each award made under this paragraph, evaluate the eligible entity to which the award is made using the same metrics used under paragraph (1)(C).
 (E)RenewalThe Office may, for each of the fourth and fifth fiscal years of the covered period, renew an award made to an eligible entity under this paragraph in the third or fourth fiscal year of the covered period, as applicable, if, with respect to that third or fourth fiscal year, the eligible entity scores highly on the evaluation conducted under subparagraph (D) with respect to the eligible entity.
 (d)Administrator responsibilitiesThe Administrator shall— (1)provide oversight of the Office with respect to the carrying out of the pilot program; and
 (2)ensure that— (A)the pilot program is consistent with statutory requirements, including the requirements of this Act; and
 (B)the district and regional offices of the Administration work closely to ensure the success of the pilot program.
					(e)Reports
 (1)SBAFor each fiscal year in which the pilot program is in effect, the Administrator shall submit to Congress a report that contains, with respect to the year covered by the report—
 (A)the information collected by the Office in order to carry out the evaluations required under paragraphs (1)(C) and (2)(D) of subsection (c);
 (B)a description of the services provided by collaboratives under the pilot program; (C)a list of—
 (i)with respect to phase I of the pilot program under subsection (c)(1), each entity established as a collaborative under such subsection (c)(1); and
 (ii)with respect to phase II of the pilot program under subsection (c)(2), each eligible entity with which the Office entered into a cooperative agreement under such subsection (c)(2); and
 (D)with respect to phase II of the pilot program under subsection (c)(2), an analysis of how the Office determined whether to renew an award under subsection (c)(2)(E).
 (2)GAONot later than 1 year after the date on which the pilot program expires, the Comptroller General of the United States shall submit to Congress a report that analyzes—
 (A)the impact of the pilot program; and (B)the effectiveness of the oversight required under subsection (d)(1).